           Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 1 of 13


 1 BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 2 PATRICIA N. SYVERSON (CA SBN 203111)
   MANFRED P. MUECKE (CA SBN 222893)
 3 600 W. Broadway, Suite 900
   San Diego, CA 92101
 4 E-mail: psyverson@bffb.com
            mmuecke@bffb.com
 5 Telephone: (619) 798-4593

 6 BONNETT, FAIRBOURN, FRIEDMAN
    & BALINT, P.C.
 7 ELAINE A. RYAN (Admitted Pro Hac Vice)
   2325 E. Camelback Road, Suite 300
 8 Phoenix, AZ 85016
   E-mail: eryan@bffb.com
 9 Telephone: (602) 274-1100

10 WELTMAN LAW LLC
   STEWART M. WELTMAN (Admitted Pro Hac Vice)
11 3841 N. Wayne Avenue
   Chicago, IL 60613
12 E-mail: sweltman@weltmanlawfirm.com
   Telephone: (312) 504-1988
13
   Attorneys for Plaintiff and the Class
14 [Additional Attorneys Listed on Signature Page]
15
                           UNITED STATES DISTRICT COURT
16                       NORTHERN DISTRICT OF CALIFORNIA
17 PHILLIP RACIES, on behalf of himself and      Case No.: 4:15-cv-00292-HSG
   all others similarly situated,
18                                               PLAINTIFF’S OPPOSITION TO MOTION
                   Plaintiff,                    FOR JUDGMENT AS A MATTER OF
19
                                                 LAW
           v.
20
                                                 Judge: Hon. Haywood S. Gilliam, Jr.
21 QUINCY BIOSCIENCE, LLC, a Wisconsin
   limited liability corporation
                                                 Complaint Filed: January 21, 2015
22                                               Trial Date:      January 6, 2020
23               Defendant.

24

25

26

27

28



                      PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                     CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 2 of 13


 1
     I.     LEGAL STANDARD
 2
            A motion for judgment as a matter of law pursuant to Rule 50(a) should be granted only if
 3
     “there is no legally sufficient basis for a reasonable jury to find for that party on that issue.” Krechman
 4
     v. County of Riverside, 723 F.3d 1104, 1109-10 (9th Cir. 2013) (citing Jorgensen v. Cassiday, 320
 5
     F.3d 906, 917 (9th Cir. 2003) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 149
 6
     (2000)). “[I]n entertaining a motion for judgment as a matter of law, the court ... may not make
 7
     credibility determinations or weigh the evidence.” E.E.O.C. v. Go Daddy Software, Inc., 581 F.3d
 8
     951, 961 (9th Cir. 2009) (quoting Reeves, 530 U.S. at 150 (2000)). “Credibility determinations, the
 9
     weighing of evidence, and the drawing of legitimate inferences from the facts are jury functions, not
10
     those of a judge.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). Instead, the
11
     court “must draw all reasonable inferences in favor of the nonmoving party.” Id. Thus, the court
12
     should credit the evidence favoring the nonmovant and discount evidence supporting the moving party
13
     that is contradicted and impeached, or comes from biased witnesses. Id. at 151. The “jury’s verdict
14
     must be upheld if it is supported by substantial evidence, which is evidence adequate to support the
15
     jury’s conclusion, even if it is also possible to draw a contrary conclusion.” Pavao v. Pagay, 307 F.3d
16
     915, 918 (9th Cir. 2002); see also Winarto v. Toshiba Am. Elecs. Components, Inc., 274 F.3d 1276,
17
     1283 (9th Cir. 2001) (quoting Johnson v. Paradise Valley Unified Sch. Dist., 251 F.3d 1222, 1227 (9th
18
     Cir. 2001) (the court “may not substitute its view of the evidence for that of the jury”)).
19
     II.    ARGUMENT
20
            A.      Plaintiff Has Satisfied His Burden of Presenting Evidence Proving Damages
21
                    Under His CLRA Claim Using The Full Refund Model
22
            Under the Full Refund Model, damages are measured by “presuming a full refund for each
23
     customer, on the basis that the product has no or only a de minimis value.” Lambert v. Nutraceutical
24
     Corp., 870 F.3d 1170, 1183 (9th Cir. 2017) (emphasis added). Contrary to Defendant’s assertion, Dkt.
25
     No. 268 at 4-5, Plaintiff presented evidence that the Prevagen Products were “valueless and therefore
26
     amenable to full refund treatment.” Id. Plaintiff also presented evidence from which the jury could
27

28

                                                        -1-
                               PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                              CASE NO. 4:15-cv-00292
               Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 3 of 13



     determine that Class’ members’ approximate damages were $61 million. (Exhibits 451, 473 & 516).1
1
     No greater precision is required because damages in consumer fraud cases only need to be an
2
     approximation of the Class members’ damages. Lambert, 870 F.3d at 1183; Pulaski & Middleman,
3
     LLC v. Google, Inc., 802 F.3d 979, 989 (9th Cir. 2015); Marsu, B.V. v. Walt Disney Co., 185 F.3d 932,
4
     938-39 (9th Cir. 1999) (referring to the UCL and FAL)).
5
               Both Mr. Underwood and Quincy’s counsel stated under oath and/or represented in
6
     communications to Plaintiff’s counsel that Defendant was providing them with retail prices paid by
7
     consumers in California during the Class Period (Exhibit 451-002) (E-mail messages between Patti
8
     Syverson (Plaintiff’s counsel) and Joshua Simon (Defendant’s counsel) (Sept. 7-12, 2017) (containing
9
     defense counsel’s affirmative representations as to “requested sales information,” “average retail
10
     price,” and “number of units sold.”).          At trial, Mr. Underwood conceded that he authorized
11
     Defendant’s counsel to represent that the information provided in discovery represented average retail
12
     prices:
13             Q. [Mr. Weltman]: Well, do you know whether you recall or not that you authorized
               your attorneys to represent to us that these were the retail – average retail prices?
14             A. [Mr. Underwood]: I – I don’t recall. I’m a little…. Yeah, that’s – I guess that’s
               correct.
15
     Trial Tr. at 269:21-25. As Plaintiff demonstrated during the trial, the jury need only add together retail
16
     sales throughout the Class Period to determine aggregate classwide damages. (Exhibits 451, 473 &
17
     516).
18
               Contrary to Quincy’s assertion, Dkt. No. 268 at 6-7, California federal courts have approved a
19
     full-refund in cases involving drugs or dietary supplements that were ineffective. See, e.g., Allen v.
20
     Hyland’s, Inc., 300 F.R.D. 643, 671 & nn. 25-26 (C.D. Cal. 2014). They have also approved a full
21
     refund where class members received none of the “advertised benefits.” Mullins v. Premier Nutrition
22
     Corp., 178 F. Supp.3d 867, 898-99 (N.D. Cal. 2016) (allowing full refund model where product was
23
     advertised to “treat joint health problems or to keep joints healthy” but did not); Makaeff v. Trump
24
     University, 309 F.R.D. 631, 640 (S.D. Cal. 2015) (allowing full refund model where plaintiffs’ theory
25
     of liability was that the students “received none of the advertised benefits of [Trump University]”)
26

27   1
               All “Exhibit __” references are to exhibits admitted at trial.
28                                                       -2-
                                 PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                                CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 4 of 13



     (discussing cases). By contrast, the three cases Defendant relies on (Dkt. No. 268 at 6) are food and
1
     clothing cases in which “plaintiffs undeniably obtained some value from the garments they purchased,
2
     separate and apart from the deceptive advertising practices,” Strathakos v. Columbia Sportswear, Co.,
3
     2017 WL 1957063, at *10 (N.D. Cal. May 11, 2017); or the benefit of buttery taste despite the under-
4
     stated calories and fat, Allen v. ConAgra Foods, Inc., 331 F.R.D. 641, 673 (N.D. Cal. 2019); or the
5
     nutrition of the bread products mislabeled as “excellent source[s] of whole grain,” Ang v. Bimbo
6
     Bakeries USA, Inc., 2018 WL 4181896, at *13 (N.D. Cal. Aug. 31, 2018).
7
            Here, Plaintiff and Class members received no value whether or not they purchased products
8
     with vitamin D. Contrary to Quincy’s assertion, Dkt. No. 268 at 6, Plaintiff did not fail to prove that
9
     “Prevagen as formulated with vitamin D is worthless”. The fact that the addition of vitamin D had
10
     absolutely no impact on the value of Prevagen is reflected in Quincy’s own discovery responses.
11
     Quincy’s counsel, Joshua Simon, affirmatively represented that the “average retail price[s]” of the
12
     Prevagen Products sold in California, Ex. 451-002, as listed on the spreadsheet produced by Quincy
13
     in discovery on September 7, 2017, Ex. 516-005. This data included the four quarters in 2016 – both
14
     before vitamin D was added and after. Mr. Underwood testified that vitamin D was added to Prevagen
15
     sometime in the “Summer” or “Fall” of 2016. Yet if one compares the pricing of Prevagen in the First
16
     Quarter of 2016 versus the fourth quarter of that year, one sees that there is no discernible difference
17
     in the amount that consumers paid or even if the prices that were charged and paid by its direct
18
     purchasers (retailers and wholesale purchasers). Thus, as Exhibit 516-005 shows, the price of
19
     Prevagen Extra Strength in the First Quarter of 2016 was $34.57, when no vitamin D was in the
20
     product; in the Fourth Quarter of 2016, it was $34.22 when vitamin D was added. And it remained in
21
     that same range during the first half of 2017. Whether these prices were retail prices, as admitted by
22
     Quincy and its counsel, or wholesale prices makes no difference for this comparison as, in either event,
23
     it is an apples-to-apples comparison. The before - and - after prices for all of 2016 and the first half
24
     of 2017 are set forth below for the Court’s convenience.
25

26

27

28                                                    -3-
                              PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                             CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 5 of 13


                    Sales Period            Average Retail Price          Average Retail Price
                                             (Extra Strength)              (Regular Strength)
1                                                                               (30 ct)
2            2016 Q1                     $ 34.57                       $25.16
             2016 Q2                     $ 34.42                       $25.20
3            2016 Q3                     $ 34.23                       $25.01
             2016 Q4                     $ 34.22                       $24.95
4            2017 Q1                     $ 34.81                       $25.32
5            2017 Q2                     $ 34.43                       $25.13

6
     Ex. 516-005.
7
            Thus, on this record, to the extent that Quincy claims that vitamin D provided any value,
8
     Plaintiff submitted evidence in the record from which it can be inferred that the vitamin D added had
9
     no value and, thus, it can inferred that it provides no brain health benefits. Thus, it was Defendant’s
10
     burden to prove vitamin D’s purported value and any asserted offset. See Trump Univ., 309 F.R.D. at
11
     642-43. And it is Defendant who suffers from a failure of proof on this issue – not Plaintiff. Even so,
12
     using what Quincy’s counsel, Joshua Simon, affirmatively represented to be the “average retail
13
     price[s]” of the Prevagen Products sold in California, Ex. 451-002, as listed on the spreadsheet
14
     produced by Quincy in discovery on September 7, 2017, Ex. 516-005, the jury can find that the
15
     addition of vitamin D in what Mr. Underwood described as the “Summer” or “Fall” of 2016 (Trial Tr.
16
     201:11-15), made no discernible difference in how Quincy valued its addition and the amount that
17
     consumers paid to buy the products.
18
            Under the Full Refund Model, damages are measured by “presuming a full refund for each
19
     customer, on the basis that the product has no or only a de minimis value.” Lambert, 870 F.3d at 1183
20
     (emphasis added). Contrary to Quincy’s assertion, Dkt. No. 269 at 6-7, the California federal courts
21
     have approved a full refund in cases involving drugs and dietary supplements that were not effective,
22
     as well as cases involving other consumer-type products. See, e.g., Allen v. Hyland’s, Inc., 300 F.R.D.
23
     643, 671 & nn. 25-26 (C.D. Cal. 2014); Makaeff v. Trump Univ., 309 F.R.D. 631, 639 (S.D. Cal. 2015)
24
     (allowing full refund model where plaintiffs’ theory of liability was that the students “received none
25
     of the advertised benefits of [Trump University]”) (emphasis added); Mullins v. Premier Nutrition
26
     Corp., 178 F. Supp. 3d 867, 898-99 (N.D. Cal. 2016) (Seeborg, J.) (allowing full refund model where
27

28                                                    -4-
                              PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                             CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 6 of 13



     product was advertised to “treat joint health problems or to keep joints healthy” but did not do so);
1
     Farar v. Bayer AG, 2017 WL 5952886, *9-11 (N.D. Cal. Nov. 15, 2017) (Orrick, J.) (where consumers
2
     purchased multivitamin products and alleged that defendants’ products contained false or misleading
3
     health claims relating to heart health, immunity, and physical energy, and presented a damages model
4
     that provided for full restitution because defendants’ products provided no health benefits to
5
     consumers, and did not provide any other benefits that foods might, such as calories, satisfaction of
6
     hunger, tastiness, or nutrition; Judge Orrick “agree[d] with plaintiffs” and rejected defendants’
7
     argument that their multivitamins were food products and provided nutritional value in the form of
8
     essential vitamins and nutrients; the court observed: “No plaintiff claimed that she decided to purchase
9
     [defendants’] products for the so-called [vitamin] benefit. Nor do defendants market this supposed
10
     benefit on the then product packaging or other marketing materials.”).
11
            Here, Plaintiff presented evidence that the key and only represented active ingredient in the
12
     Prevagen Products, AQ, was “valueless and therefore amenable to full refund treatment.” Lambert,
13
     870 F.3d at 1183. There is no evidence in the record that the addition of Vitamin D in “Summer” or
14
     “Fall” of 2016 provided even “a de minimis value” to California consumers, and the above-referenced
15
     analysis shows that even Quincy knew this because it did not charge (nor could it) any more money
16
     for the odd addition of vitamin D to its products.
17
            And if the “no change” in pricing were not enough, there was no change in the Brain Health
18
     Representations because the labels, Ex. 536 and Ex. 355, all make similar if not identical Brain Health
19
     Representations, including the key ones about memory, clearer thinking, and sharper mind.
20
            Contrary to Quincy’s assertion, Dkt. No. 269 at 7, Plaintiff did not fail to take account of the
21
     “value” that vitamin D supposedly “adds” to Prevagen. As noted above, the evidence introduced by
22
     Plaintiff allows the inference that no value was imparted by the addition of vitamin D in 2016. And as
23
     Mr. Underwood admitted, Quincy did not proclaim to consumers that the addition of vitamin D
24
     changed the product in any way with regard to the Brain Health Representations. It was merely
25
     mentioned in the ingredient listing on the back of the package, as opposed to the emphasis on AQ the
26
     front of the labeling (including pictures of jellyfish in the upper left-hand corner) and throughout its
27

28                                                    -5-
                              PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                             CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 7 of 13



     promotional materials. (See Ex. 355 – depicting front labels of all three products in the Class Period
1
     as well as promotional materials, all of which emphasized AQ and its connection to jellyfish, as the
2
     sole active ingredient).
3
            In fact, in documents submitted to the Food and Drug Administration, Quincy continuously
4
     equated AQ as being Prevagen.         Thus, for example, in its GRAS submission Quincy states:
5
     “Apoaequorin protein preparation manufactured as Prevagen ® has been marketed as a dietary
6
     supplement, since 2007.” Thus, in Quincy’s own words, since 2007 its synthetic AQ had been sold
7
     under a trademarked name Prevagen ® - or, in other words, as per Quincy, AQ is Prevagen and
8
     Prevagen is AQ. See Ex. 4-034. See also Ex. 4-028, 036, 037, 038. So, whatever purpose there was
9
     to add vitamin D to the products, Prevagen is AQ.
10
            Finally, even if all of the sales information provided by Quincy and its counsel in discovery
11
     represented “wholesale,” rather than California “retail” sales – and it does not – the Ninth Circuit’s
12
     analysis of this issue in Lambert makes clear that the jury has been supplied with enough information
13
     to compute damages – even if the result reached is an approximation:
14
            This is not to say that every case proceeding under a full refund theory must produce
15          figures for the average price and unit sales of a product. As Lambert argued in his
            motion for class certification, point-of-sale data approximating the total retail
16
            expenditure would also be an appropriate method of calculating restitution on a
17          worthless item. So, too, would evidence of the defendant’s wholesale revenue, if
            reasonably capable of being weighed or adjusted by the trier of fact to account for
18          the possible difference between wholesale and retail values.
19
     870 F.3d at 1183 n.9 (emphasis added). The Prevagen Products’ sales sheets – Exhibits 349-001 &
20
     355-012 – provide the jury with a means of “weigh[ing] or adjust[ing]” the “wholesale revenue” to
21
     determine its equivalent in “retail values.”
22
            Further, “wholesale sales” figures are undisputedly “conservative” figures. Rikos v. Procter
23
     & Gamble Co., 2014 WL 11370455, at *13 (S.D. Ohio June 19, 2014), aff’d, 799 F.3d 497 (6th Cir.
24
     2015) (analyzing California UCL and CLRA claims). Moreover, as a general matter, a wrongdoer
25
     cannot escape liability by stating that its records do not permit calculating damages or restitution with
26
     exact precision. As Judge Black stated:
27

28                                                     -6-
                                PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                               CASE NO. 4:15-cv-00292
               Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 8 of 13


             The principle is an ancient one and is not restricted to proof of damage in antitrust
             suits” that “[t]he most elementary conceptions of justice and public policy require
 1           that the wrongdoer shall bear the risk of uncertainty which his own wrong has
             created.” Bigelow v. RKO Radio Pictures, Inc., 327 U.S. 251, 265 (1946).
 2
             Accordingly, while the jury “may not render a verdict based on speculation or
 3           guesswork” the jury “may make a just and reasonable estimate of the damage based
             on relevant data...[and] act upon probable and inferential, as well as direct and
 4           positive proof.” Id. at 264. “Any other rule would enable the wrongdoer to profit
             by his wrongdoing at the expense of his victim.” Bigelow, 327 U.S. at 264.
 5

 6 2014 WL 11370455, at *13 (citations omitted). Ex. 355 shows that wholesale prices for Prevagen

 7 were lower than suggested retail prices. In this case, as in Rikos, the jury has a “wealth of evidence

 8 from which a just and reasonable estimate of damages or restitution” can be made. Id. at *14.
 9           Finally, through Mr. Underwood’s verified declaration and Defendant’s counsel’s unequivocal
10 statements, Defendant represented that the numbers provided were for sales in California and to

11 California consumers. Quincy never contended in its discovery responses that these were sales to

12 retailers/wholesalers AND that part of what was sold to them would have been sold to consumers out-

13 of-state.

14           Yet, Mr. Underwood (and, thus, Quincy) tried to muddle this with his purely speculative,
15 contradictory, and impeachable testimony during trial (contradicting what he and Quincy’s counsel

16 stated in the discovery responses), that some unquantified part of the sales were to retailers who may

17 or may not have sold all of what they received in California to consumers in California (even though

18 they admitted that part of what was included was clearly retail pricing as it reflected direct to consumer

19 sales).

20           But even if some of the Prevagen Products were sold by retailers or wholesalers to out-of-state
21 consumers (of which there is no non-speculative evidence – let alone in a material amount), one must

22 just as readily speculate that retailers out-of-state did the same and sold some of what they obtained in

23 other states into California.2

24           Thus, for all of the above-stated reasons, Plaintiff has satisfied his burden of presenting
25

26   2
    It is reasonable to assume that the two would even out such that the sales numbers presented to
   Plaintiff by Defendant are at least a reasonable estimation of sales to Class members if not, as
27 Defendant consistently stated in its discovery responses, the actual sales to California consumers.

28                                                     -7-
                               PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                              CASE NO. 4:15-cv-00292
             Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 9 of 13



     evidence proving damages under his CLRA claim.
 1
            B.      Plaintiff Has Satisfied His Burden of Presenting Evidence Proving Reliance
 2
            Contrary to Defendant’s assertions, Dkt. No. 268 at 6-8, in his trial testimony Plaintiff proved
 3
     reliance. He testified that in September 2014 he bought Prevagen in reliance upon the labeling
 4
     representations:
 5
            “It says it targets enhancing memory and improving brain functioning. It – Yeah, so it
 6          looked like it was targeted right for what I was feeling I needed help with at the time.”
            (Trial Tr. at 137:15-18).
 7
            “It described clinical studies that had been done. You, you know, I’m sensitized to peer
 8          research or clinically researched things, so that – that was the right bell for me.” (Id. at
            140:5-7).
 9
            And, “[t]hat it addresses memory problems. It improves memory, focus, recall. It – it
10          seemed like a – a relatively natural supplement. I remember the jellyfish reference, said
            clinical studies done on it, I think a blind placebo. I believe I got the impression in a
11          relatively short amount of time I would -- I would experience improvement in my
            memory.” (Id. at 140:17-20).
12

13          Plaintiff’s testimony stands in stark contrast to that of the plaintiff in Withers v eHarmony,

14 Inc., 2011 WL 8156007, at *3 (C.D. Cal. Mar. 4, 2011), upon which Defendant relies, in which

15 “plaintiff admits he did not read the terms and conditions provided by defendant, which outlined the

16 terms of service.” Id. From his trial testimony, Plaintiff has proven that he and other reasonable

17 consumers relied upon Defendant’s Brain Health Representations and that they were material to a
                       3
18 reasonable consumer. If that were not enough, Exhibit 355, Defendant’s sales presentation, shows

19 that Quincy knew these representations were material because it states: “63% of American[sic]

20 surveyed feared losing their mental capacities. This is their greatest health-related fear.” And that

21 “[s]tudies show people over age 60 fear memory loss equal to fear of cancer.” Id. Notwithstanding

22 Defendant’s counsel’s argument that somehow Mr. Racies did not buy a Prevagen Product with the

23 key “Improves Memory” “tagline” (as Mr. Underwood put it – the one in the big letters on the front

24
   3
     Mr. Racies’ trial testimony is more than sufficient to provide the requisite amount of evidence that
25 he saw one or more of Quincy’s alleged misrepresentations, that he actually relied on those
   misrepresentations, and that he was harmed thereby. See In re Apply iPhone App. Litig., 6 F. Supp.
26 3d 1004, 1027 (N.D. Cal. 2013) (Koh, J.); Fitzhenry-Russell v. Dr. Pepper Snapple Grp., 326 F.R.D.
   592, 608 (N.D. Cal. 2018) (Cousins, M.J.); In re HP Inkjet Printer Litig., 2008 WL 2949265, at *4-5
27 (N.D. Cal. July 25, 2008) (Fogel, J.).

28                                                    -8-
                              PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                             CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 10 of 13



     of the label (Trial Tr. at 296:9-19)), Mr. Underwood (and thus Quincy) admitted that this key
1
     representation appeared on the packaging in 2013, at least one year before Mr. Racies purchased
2
     Prevagen Regular Strength. Id. at 295:3-6 (“Q. Sometime in 2013, labels with “Improves Memory”
3
     on the labels was being shipped out? A. That’s probably -- if it’s just within a year, I would say [t]hat’s
4
     probably right.”).
5
            And there is no doubt that the same common Brain Health Representations were communicated
6
     to Class members during the Class Period. Mr. Underwood’s above-quoted testimony confirmed that.
7
     (Trial Tr. at 295:3-6). And, importantly, while initially testifying on cross-examination that labels
8
     with the tagline that said “Brain Cell Protection” – like the one Defendant argues Plaintiff supposedly
9
     purchased – did not include the words “improves memory” (Id. at 289:23-290:1), on redirect
10
     examination Mr. Underwood admitted that bottles that started shipping in 2013 with the “improved
11
     memory claim” also may have mentioned “Brain Cell Protection” (Id. at 296:1-6). Even if for some
12
     short early part of the Class Period the labels were like the “Brain Cell Protection” label that counsel
13
     for Defendant had Mr. Underwood identify (Exhibit 536), a simple review of both the front and side
14
     panels show that similar Brain Health Representations were made to the Class (“clearer thinking,”
15
     “healthier brain,” and “sharper mind” on its front face and on the side panel states that as we age we
16
     lose proteins that affect “our ability to learn, retain memories, think and concentrate,” that Prevagen
17
     replaces these proteins and “protects our cells during this natural process of aging”). Substantively
18
     there is no meaningful difference between the Brain Cell Protection labels and Ex. 355 – the labels
19
     used with “improves memory” from 2013 forward, as each makes the same or similar brain health
20
     representations.
21
            Mr. Underwood also testified that the labels began referencing clinical trials after 2010 when
22
     the Madison Memory Study trial was completed. (Id. at 300:18-301:7). This is something that Mr.
23
     Racies testified also influenced his purchase decision. (Id. at 140:4-141:1). And as Exhibit 355 (the
24
     Quincy sales presentation) demonstrates, the “Clinically Tested” representation is on the front of the
25
     labels, directly above the “improves memory” representation on each of the products sold to Class
26
     Members.
27

28                                                      -9-
                               PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                              CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 11 of 13



            Even though the introduction of actual labels was not required after these admissions by Mr.
 1
     Underwood, there are labels in evidence that show that these were, in fact, the representations that
 2
     were made to the members of the Class during the Class Period. (See Exhibit 355-001 – each of the
 3
     three Prevagen Product labels at issue is clearly depicted in this document, as well as Exhibit 536
 4
     discussed above (the so-called “Brain Cell Protection” label)). Thus, the jury has before it evidence
 5
     from which it may properly find that throughout the Class Period Quincy consistently made the same
 6
     or similar Brain Health Representations which Plaintiff and the Class were necessarily exposed to at
 7
     the point-of-purchase.
 8
     Dated: January 12, 2020                     Respectfully Submitted,
 9                                               BONNETT, FAIRBOURN, FRIEDMAN & BALINT,
                                                 P.C.
10
                                                 By: /s/ Patricia N. Syverson
11
                                                 Patricia N. Syverson (CA SBN 203111)
12                                               E-mail:psyverson@bffb.com
                                                 Manfred Muecke
13                                               E-mail:Mmuecke@bffb.com
                                                 600 W. Broadway, Suite 900
14                                               San Diego, CA 92101
15                                               Telephone: (619) 798-4593

16                                               BONNETT, FAIRBOURN, FRIEDMAN & BALINT,
                                                 P.C.
17                                               Elaine A. Ryan (Admitted Pro Hac Vice)
                                                 E-mail:eryan@bffb.com
18                                               2325 E. Camelback Road, Suite 300
19                                               Phoenix, AZ 85016
                                                 Telephone: (602)-274-1100
20
                                                 WELTMAN LAW LLC
21                                               STEWART M. WELTMAN (Admitted Pro Hac Vice)
                                                 3841 N. Wayne Avenue
22                                               Chicago, IL 60613
23                                               E-mail:sweltman@weltmanlawfirm.com
                                                 Telephone: (312) 504-1988
24
                                                 WILENTZ, GOLDMAN & SPITZER, P.A.
25                                               Kevin P. Roddy (CA SBN 128283)
                                                 E-mail:kroddy@wilentz.com
26
                                                 90 Woodbridge Center Drive, Suite 900
27                                               Woodbridge, NJ 07095

28                                                  - 10 -
                               PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                              CASE NO. 4:15-cv-00292
     Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 12 of 13


                                    Telephone: (732) 636-8000
 1                                  Attorneys for Plaintiff and the Class
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 11 -
                  PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                 CASE NO. 4:15-cv-00292
            Case 4:15-cv-00292-HSG Document 272 Filed 01/12/20 Page 13 of 13



                                    CERTIFICATE OF SERVICE
 1
            I hereby certify that on January 12, 2020, I electronically filed the foregoing with the Clerk
 2
     of the Court using the CM/ECF system which will send notification of such filing to the email
 3
     addresses denoted on the Electronic Mail Notice List.
 4
            I certify under the penalty of perjury under the laws of the United States of America that the
 5
     foregoing is true and correct. Executed on this 12th day of January 2020.
 6                                                /s/ Patricia N. Syverson
                                                  Patricia N. Syverson (CA SBN 203111)
 7                                                BONNETT, FAIRBOURN, FRIEDMAN & BALINT,
                                                  P.C.
 8                                                600 W. Broadway, Suite 900
                                                  San Diego, CA 92101
 9                                                E-mail:psyverson@bffb.com
                                                  Telephone: (619) 756-7748
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  - 12 -
                             PLAINTIFF’S OPPOSITION TO MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                            CASE NO. 4:15-cv-00292
